Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claim 7-9,12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (U.S. 2016/0291541) in view of Vellutato, Jr. (U.S. 9,566,811).
	Yamashita teach an image forming apparatus 10 including an image forming device 14 having a sheet feeder 27, image forming units 4, scanner 13, fixing device 16 all housed within a housing 14 (applicant’s cabinet); the image forming device including a side plate 15 in which an exhaust port 94 is formed; the cabinet includes an outer side plate 142 facing the image forming device side plate 15 (Fig.6); the elements of the image forming device are all supported by the housing so that there is a space 52 between the side plate 15 of the image forming device and the outer side plate of the cabinet as seen in Fig.6. The image forming apparatus 10 has an exhaust opening so that the air can be drawn to the outside of the apparatus (par.49).

	Specifically, Yamashita teach all that is claimed except an open and closing cover which opens and closes an inner space of the cabinet. 
	Vellutato, Jr. teach a printing cabinet 100 with a housing 102 having an upper portion 114 to house an image forming device 16 and a lower portion 120 having doors 122 that can be used for miscellaneous storage (see Fig.2, col.5, lines 50-57). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a lower portion having doors into the image forming apparatus of Yamashita in order to provide for miscellaneous article storage. 
	Regarding claim 8, if the lower doors 122 were opened, it would not affect the operation of image forming device 16.
	Regarding claim 9, Yamashita does not teach the image forming device having an inner opening/closing cover to close an inner space of the image forming device and  the image forming device stops operation when the cover is opened. However, Vellutato, Jr. further teach the upper portion of the cabinet has a door 132 “for access to the printing device 116” and can be use “for printer cartridge replacement” (see col.4, line 61 – col.5, line 11). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide for an open and closable cover/door for the printing device so as to open and close the inner space of the printing device so that printer cartridge replacement can be accomplished. It also would have been obvious to one of ordinary skill in the art before the effective filing date to stop the operation of the printing device when a printing cartridge is being replaced and the cover/door is opened because the operation of the printing device would be inoperable without the printing components in the printing cartridge (typically a photosensitive drum, developing device, cleaning device, etc.)
	Regarding claim 12, Yamashita does not teach an exhaust opening in the top plate of the cabinet. However, Vellutato, Jr. further teach an air filtration unit 133 in the upper portion of the cabinet including a fan aligned with vents (exhaust opening) 140 (col.3, lines 39-42). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yamashita include an exhaust in the upper part of a cabinet so that the cabinet interior space can remain free from particles suspended in the air and thus allow for a clean interior. Additionally, the opening being positioned on the upper surface of the cabinet (top plate) is a notoriously well known position to place a vent opening for discharging air from the interior of the cabinet housing of an image forming apparatus of which the examiner takes Official Notice. 
	Regarding claim 13, Yamashita teach a control panel 17 which receives operation input (see Fig.1).

2.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (U.S. 2016/0291541) in view of Squitieri (U.S. 2015/0223616).
	Yamashita teach an image forming apparatus 10 including an image forming device 14 having a sheet feeder 27, image forming units 4, scanner 13, fixing device 16 all housed within a housing 14 (applicant’s cabinet); the image forming device including a side plate 15 in which an exhaust port 94 is formed; the cabinet includes an outer side plate 142 facing the image forming device side plate 15 (Fig.6); the elements of the image forming device are all supported by the housing so that there is a space 52 between the side plate 15 of the image forming device and the outer side plate of the cabinet as seen in Fig.6. The image forming apparatus 10 has an exhaust opening so that the air can be drawn to the outside of the apparatus (par.49).
	Specifically, Yamashita teach all that is claimed except a cabinet to house the image forming apparatus including an outer side plate, a positioning part to position the image forming apparatus in the cabinet so that there is a space between the exterior side plate of the image forming apparatus and the cabinet side plate, a support to support the image forming apparatus which is drawable from the inner space of the cabinet. 
	Squitieri teach a cabinet 20 to house an image forming apparatus 90 (printer, see par.23-24); the cabinet having a support shelf 42/44 to support the printer 90, positioning parts 46 to position the printer 90 on the shelf 44 (see Fig.5) such that the exterior side plate of the printer is spaced from a cabinet side plate. The shelf 42/44 is drawable from the cabinet via rails (see Fig.5, par.26). The cabinet has a power strip as seen in Fig.7-8, that can electrically connect the printer in a state that the printer is drawn out of the cabinet. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the image forming apparatus of Yamashita to be used in the Squitieri cabinet because it can be used in a modular merchandising system and thus have a wide range of utility and by supporting the printer on a drawable support tray so as to be more readily accessible as taught by Squitieri (par.26). 



3.	Claims 4-6 are allowable over the prior art of record. 
	Regarding claims 4-6, a gap between the top plate of the cabinet and the upper surface of the image forming device is larger than a gap between the image forming device side wall and outer cabinet side wall is not taught or suggested by the prior art of record. 
	
4.	Applicant’s arguments with respect to claims 4-12 have been considered but are moot because the new ground of rejection.
	The examiner has rejected claims 7-12 over new prior art. The action is non-final.

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wilson et al., Akashi et al., Bu et al. (CN’669), and Cheng et al. (CN’922) all teach cabinet structures supporting image forming apparatus which are relevent to the claimed invention. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852